The current office action replaces the non-final rejection dated 09/07/2022.
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4, 5, and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7 and 9 of U.S. Patent No. 10,792,500 in view of U.S. Patent Application Publication No 2013/0245486 granted to Simon. 
Regarding claim 1, Claim 7 of Pat ‘500 discloses a system for electro-therapeutically treating a patient comprising: a control device having: comparing the received data with the stored model, generating a diagnostic signal based on the comparing of the data with a stored model, and generating a treatment signal responsive to the diagnostic signal; a power circuitry capable of energizing at least one stimulatory device so as to encode the treatment signal at a treatment signal frequency; at least one stimulatory device energized at a stimulation frequency and structured to electromagnetically couple with the nervous system of a patient and with the power circuitry of the control device. Pat ‘500, however, fails to disclose a memory capable of storing a model of at least one pattern of electrical activity of a patient and a processor capable of receiving data indicative of electrical activity of the autonomic nervous system of a patient. Simon discloses the use of a memory [e.g. 0221] and a processor [e.g. 0076]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the system of Pat ‘500 to include a memory and processor as taught by Simon, since such a modification would provide the predictable results of being able to receive and record data patterns. 
Regarding claim 4, Pat ‘500 discloses receiving data indicative of power spectral density and generating a treatment signal so as to adjust the power spectral density of the autonomic system of a patient toward a target power spectral density. Pat ‘500, however, fails to disclose a memory and a processor. Simon discloses the use of a memory [e.g. 0221] and a processor [e.g. 0076]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the system of Pat ‘500 to include a memory and processor as taught by Simon, since such a modification would provide the predictable results of being able to receive and record data patterns.
Regarding claim 5, Pat ‘500 as modified by Simon discloses a system but fails to specifically disclose treatment signals from about 0.003 Hz to about 0.300 Hz, from about 0.003 Hz to about 0.04 Hz, from about 0.15 Hz to about 0.4 Hz, from about 0.04 Hz to about 0.15 Hz, or about 0.0033 Hz or less. It would have been obvious to one having ordinary skill in the art before the effective filing date of the inventio to modify the system to include the claimed ranges, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 105 USPQ 233] and/or since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ (Please see MPEP 2144.05).
Regarding claim 7, Pat ‘500 fails to disclose where receiving data includes that produced by a probe. Simon discloses the use of a probe in contact with a patient [e.g. 0120]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the system of Pat ‘500 to include a probe for receiving data, since such a modification would provide the predictable results of being able to receive direct contact date from the patient. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites the limitations “the stored model” but refers to what is believed to be the same limitation as “a stored model” in the subsequent step.  There is insufficient antecedent basis for this limitation in the claim as it is unclear if it is the same stored model or a different model. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7-10 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Simon. 
In reference to claim 1, Simon discloses a system for electro-therapeutically treating a patient comprising [e.g. Fig. 5 and paragraph 0221]: a control device having: a memory capable of storing a model of at least one pattern of electrical activity of a patient [e.g. 0076]; a processor capable of receiving data indicative of electrical activity of the autonomic nervous system of a patient [e.g. control unit 330 in Fig. 5 and paragraph 0216], comparing the received data with the stored model, generating a diagnostic signal based on the comparing of the data with a stored model (“Additional measurements may be made to assess the existence of effects of vagus nerve stimulation on the autonomic nervous system, comparing data before, during and after the nerve stimulation” in [0043]), and generating a treatment signal responsive to the diagnostic signal [e.g. paragraph 0043 and Fig. 5]; a power circuitry [e.g. Figure 5: element 331] capable of energizing at least one stimulatory device [e.g. Figure 5: element 310] so as to encode the treatment signal at a treatment signal frequency [e.g. 0075]; at least one stimulatory device energized at a stimulation frequency and structured to electromagnetically couple with the nervous system of a patient and with the power circuitry of the control device [e.g. Figure 5: element 320].
In reference to claim 7, Simon discloses wherein the receiving of data includes receiving data produced by at least one electrical probe in contact with a patient [e.g. 0120].
In reference to claim 8, Simon discloses a device for electro-therapeutic treatment of a patient, comprising: a memory [e.g. 0221] capable of storing a target power spectral density; a processor [e.g. 0076] capable of receiving data indicative of power spectral density, comparing the received power spectral density data with the target power spectral density, and generating a treatment signal so as to adjust the power spectral density of the autonomic system of a patient toward the target power spectral density a power circuit capable of energizing at least one stimulatory device so as to encode the treatment signal at a treatment signal frequency [e.g. 0002, 0069, 0071, 0075].
In reference to claim 9, Simon discloses wherein the treatment signal configured to shift the power spectral density of a patient among a plurality of frequency bands including an ultra-low frequency band, a very low frequency band, a low frequency band, and a high frequency band [e.g. 0117].
In reference to claim 10, Simon discloses wherein the treatment signal is configured to increase the power spectral density in the low frequency band by way of entrainment of the autonomic system of a patient, wherein the low frequency band is from about 0.04 Hz to about 0.15 Hz [e.g. 0078].
In reference to claim 13, a device for electro-therapeutically treating a patient, comprising: a control mechanism including a computer-readable memory, a computer processor, and a power circuitry; the computer-readable memory being capable of storing computer executable program instructions; the computer processor being capable of reading and executing the stored program instructions to generate a treatment signal and to control the power circuitry; the power circuitry including a power supply which may be coupled to a stimulatory device, the power circuitry being capable of energizing a stimulatory device at a stimulation frequency that is about 1 Hz or greater and encoding the treatment signal at a treatment signal frequency that is from about 0.001 Hz to about 1 Hz [e.g. 0023, 0076, 0078].
In reference to claim 14, Simon discloses wherein the control mechanism is further structured by way of execution of the computer executable program instructions-21- to generate the treatment signal in the form of electrical pulses produced by a stimulatory device in a time-varying pattern that defines the treatment signal frequency [e.g. 0093].
In reference to claim 15, Simon discloses further comprising at least one stimulatory device structured to electromagnetically couple with the nervous system of the patient and to the power supply [e.g. 0120].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 12, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Simon. Simon discloses a system but fails to specifically disclose treatment signals from about 0.003 Hz to about 0.300 Hz, from about 0.003 Hz to about 0.04 Hz, from about 0.15 Hz to about 0.4 Hz, from about 0.04 Hz to about 0.15 Hz, or about 0.0033 Hz or less. It would have been obvious to one having ordinary skill in the art before the effective filing date of the inventio to modify the system to include the claimed ranges, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 105 USPQ 233] and/or since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ (Please see MPEP 2144.05).
Allowable Subject Matter
Claims 2, 3, 6, 11, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADIA AHMAD MAHMOOD whose telephone number is (571)270-3975. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571-272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NADIA A MAHMOOD/Primary Examiner, Art Unit 3792